               Case 3:19-cr-00431-WHA Document 25 Filed 07/24/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 JULIE C. REAGIN (CABN 167934)

 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7181
             Fax: (415) 436-6570
 8
             Email: Julie.Reagin@usdoj.gov
 9
     Attorneys for Plaintiff
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14

15   UNITED STATES OF AMERICA,                       CASE NO. 19-00431-001 WHA

16           Plaintiff,
                                                     [PROPOSED] ORDER GRANTING UNITED
17      v.                                           STATES OF AMERICA’S MOTION FOR
                                                     ORDER TO APPLY FUNDS HELD BY UNITED
18   PETER EIDELMAN,                                 STATES MARSHALS SERVICE TO PAYMENT
             Defendant.                              OF RESTITUTION
19

20

21

22

23           Upon consideration of the United States’ Motion to Apply Funds Held by the United States

24 Marshals Service to Payment of Restitution and for good cause shown,

25           IT IS HEREBY ORDERED that the United States’ Motion to Apply Funds is granted.

26           IT IS FURTHER ORDERED that the Three Hundred Forty Thousand Seven Hundred Six

27 Dollars and 25/100 Dollars ($340,706.25), as well as any accrued interest, belonging to Defendant, Peter

28 Eidelman, and held by the United States Marshals Service be turned over to the Clerk of the Court for
     [PROPOSED] ORDER
     19-00431-001 WHA
             Case 3:19-cr-00431-WHA Document 25 Filed 07/24/20 Page 2 of 2




 1 payment of the outstanding restitution obligation imposed against the defendant in case number 19-

 2 00431-001-WHA. Said funds should be made payable to the United States District Court Clerk, and

 3 mailed to The United States District Court Clerk, 450 Golden Gate Avenue, 16th Floor, San Francisco,

 4 CA 94102. Any amounts received that are in excess of Defendant’s restitution debt balance are to be

 5 remitted to Defendant by the Finance Unit of the Clerk of the Court.

 6                 IT IS SO ORDERED.

 7

            July 24, 2020.
 8 Dated: __________                                   __________________________
                                                       WILLIAM ALSUP
 9                                                     United States District Judge
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER
     19-00431-001 WHA
